DETAILED ACTION
	This Office action is in response to the amendment filed on January 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-18 and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the one or more temperature sensors are negative temperature coefficient resistors and the one or more negative temperature coefficient resistors are driven by a digitally programmable current source” in combination with all other claim limitations. Claims 5-14 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 15, the prior art of record fails to disclose or suggest “providing a warning further comprising: logging an overtemperature warning in a memory of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature warning; and causing, by a power management unit of the personal electronic device, a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold, causing a shutdown further comprising: logging a shutdown event in a memory of the personal electronic device; shutting down at least a portion of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown” in combination with all other claim limitations. Claims 16-17 depend directly or indirectly from claim 15, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein the one or more temperature sensors are negative temperature coefficient resistors driven by a digitally programmable current source” in combination with all other claim limitations. Claims 22-25 depend directly or indirectly from claim 18, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 26, the prior art of record fails to disclose or suggest “wherein the power management unit is configured to monitor the one or more temperature sensors, and to perform at least one of: providing a warning in response to a monitored temperature exceeding a first threshold by at least one of logging an overtemperature warning in a memory of the personal electronic device and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature warning; and causing a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold, by at least one of logging a shutdown event in a memory of the personal electronic device, shutting down at least a portion of the personal electronic device, and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown” in combination with all other claim limitations. Claims 27-31 depend directly or indirectly from claim 26, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838